Title: To George Washington from Ephraim Blaine, 10 April 1780
From: Blaine, Ephraim
To: Washington, George


          
            Please your Excellency,
            Philadelphia 10th April 1780.
          
          It has not been in my Power to obtain a single Shilling of Mony from the Treasury-board; my people are so much Indebted, that their Credit is quite exhausted with the Country—my first Object was to procure Mony, to enable Mr Champion to keep up a supply of Beef-Cattle, his Son has been several Days here on that Business, this day I have obtained Orders on the Eastern States for a considerable Sum, which if Honored will enable him to purchase Beef sufficient to feed the Troops stationed in the Eastern States & Jersey up to the 1st of July—they have promised me an additional Sum, to secure some Contracts for Flour, which, with what I have on hand, will be equal to serve the Troops up to the 1st of August next, at which time if the new System takes place, and the Commissioners act with Spirrit supplies will be coming into the public Magazines—I shall return to Morris, the moment I obtain the Sums promised me by the Treasury-board, and dispose of the same, and give necessary directions to keep forwarding the Supplies—your Excellency may be assured of my greatest exertions to keep up regular Supplies for the Support of your Army.
          The Treasury being exhausted, my Agents greatly Involved, the delay of our Public finances, and the General change in the System of

the Quartermaster & Commissary-General Departments, has made my Office, one of the most disagreeable, Man ever experienced—indeed nothing wou’d induce me to continue under present Appearances, but the Duty I owe my Country, & Regard to your Excellency, which ever shall be motives to command my best Services, & surmount every other Difficulty—I have the Honor to be with due Respect Your Excellency’s most Obedient & most Humble Servant
          
            Eph: Blaine C.G.P.
          
          
            N.B. I recd your Excellen[c]ies letter late last night, after writing the above, and have to inform you that a Quantity of salt Provisions is on its way, and at Trenton, and between two and three Hundred head of Cattle will be at Camp the middle of next week, I have not Obtain’d a return the Quantity of salt Provisions in the hands of my people but beleive three thoud Barrels the princaple part of which is ordered for Head Quarters, I have flour Plenty on the way to Trenton; and hope the salt Provisions will be sufficient to serve the troops till we can be supplied with Grass beef. remain &a &c.
            
              Eph. Blaine C.G.P.
            
          
        